FILED
                                                                    SEPTEMBER 2, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In re the Matter of the Marriage of           )
                                              )         No. 37239-1-III
CHELSEA MARIA CLARK,                          )
                                              )
                     Respondent,              )
                                              )
       and                                    )         UNPUBLISHED OPINION
                                              )
SHANE NATHANIEL CLARK,                        )
                                              )
                     Appellant.               )

       FEARING, J. — Shane Clark appeals the amount of child support imposed on him

by the dissolution court. In doing so, he assigns error to the process by which the court

entered the child support. He also argues that substantial evidence did not support the

child support ruling. We hold that no procedural errors occurred. Because Shane fails to

assign error to any findings of fact, we do not address the evidentiary contentions.

                                          FACTS

       Shane and Chelsea Clark married on September 18, 2010. The couple bore two

children, a boy born March 17, 2013 and a girl born October 17, 2015. The parties

separated on September 20, 2018. RP 14. In August 2019, at the time of the underlying

proceedings, Shane was 42 years old and Chelsea was 33 years old.
No. 37239-1-III
In re the Marriage of Clark


       At the start of their marriage, Shane Clark worked as general manager for Spokane

Import, a family business. Spokane Import, Rug Doctor, and North Star Hydro Cleaning

operated under the same corporate umbrella. Shane played roles in the North Star Hydro

Cleaning and Rug Doctor businesses as well. His brother currently owns North Star

Hydro Cleaning.

       Beginning in 2012, Shane Clark began work as a pharmaceutical sales consultant.

He worked for Ferring Pharmaceuticals until 2015 and then for Purdue Pharmaceuticals.

In 2017, Shane earned $113,000. Shane lost employment with Purdue in May 2018 due

to a national layoff. Since then Shane has earned income through odd jobs, including

selling wine barrels and performing yard work. The work has provided “pretty good

money,” although he has needed to reach into savings to pay expenses. Report of

Proceedings (RP) at 86-88. He does not know the amount of money in his savings at the

time of his separation from Chelsea. He estimated that, at the time of trial, only $300

remained in savings.

       Shane Clark filed no income tax return in 2018. According to his 2018 W-2,

Shane earned $45,861 in gross wages. A 2018 paystub indicated that Shane’s income for

2018 through April 22 of the year totaled $46,087. He earned $7,843 in unemployment

benefits according to a 2018 1099-G form.




                                             2
No. 37239-1-III
In re the Marriage of Clark


       According to Shane Clark, he engaged in no intentional domestic violence toward

Chelsea Clark during their marriage. We do not know if he deems unintentional

domestic violence to exist.

       According to Chelsea Clark, Shane once threatened to kill her, while pointing a

firearm at her. Shane also threw a beer bottle at her while she held their son. The bottle

dented the wall. Immediately after throwing the beer bottle, Shane strangled Chelsea,

then eight months pregnant, and threatened to kill her while their son sat on the bed next

to her. Chelsea struggled to her feet and again held her son. Shane then threw a lamp at

Chelsea. The lamp struck her head and caused a gash.

       During trial, Chelsea Clark recounted other incidents of violence or threats of

violence. According to Chelsea, Shane abuses alcohol. He often started drinking in the

morning and finished at 3 a.m. the following calendar day. During the marriage, Shane

threatened to commit suicide.

       During the pendency of the dissolution proceeding, the trial court ordered Shane

Clark to obtain a psychological evaluation. During trial, Shane mentioned services at

Frontier Behavioral Health. According to Shane, the counseling service diagnosed him

with “adaptive disorder, adaptability disorder.” RP at 50. He supplied the court no

records from the service. Shane guessed he suffered from depression.




                                             3
No. 37239-1-III
In re the Marriage of Clark


                                       PROCEDURE

       After petitioning for a marital dissolution, Chelsea Clark requested an award of

temporary child support since both children resided with her. In response to Chelsea

Clark’s request, Shane failed to file any current financial records or a financial

declaration. The court commissioner imputed $7,834 in income to Shane Clark based on

his 2016-17 financial records. The support order ordered Shane to pay $1,566 in monthly

child support, $783 for each child, an amount consistent with the standard calculation.

The court commissioner calculated Shane’s proportional share of children’s extraordinary

expenses at 73 percent. On the last page of the order, the commissioner wrote, “Mr.

Clark may come back for review as to his employment issues on finances[.]” Clerk’s

Papers (CP) at 144. The court commissioner ordered Shane to procure a psychological

evaluation.

       On August 21, 2019, the superior court conducted a dissolution trial. The trial’s

purpose was to finalize a parenting plan, a child support order, and property distribution.

Shane Clark appeared pro se at trial. Shane challenged the amount of income imputed by

the court commissioner for temporary support. He asked the trial court to consider his

2018 financial records. Shane testified that, since his layoff from Purdue

Pharmaceuticals in May 2018, he remained unemployed and was currently “[b]etween

jobs.” RP at 23. He did not testify that he was unable to work. He did not disclose what



                                              4
No. 37239-1-III
In re the Marriage of Clark


efforts he undertook to gain employment. He did not explain why he could not return to

work in the family business.

       Shane Clark failed to present a financial declaration for trial. In violation of the

temporary orders, Shane failed to undergo a psychological evaluation.

       During closing, Chelsea Clark’s counsel intoned:

              I’m also asking the Court for the child support order as part of the
       child support. I didn’t really have much of an update from Mr. Clark. So
       I’m at the same, position, I am stuck, if you will, with Commissioner
       Chavez’s income figures for Mr. Clark and have that continue on.

RP at 210.

       At the conclusion of trial, the dissolution court reserved ruling on the issue of

child support. The court afforded Shane Clark until August 30 to provide financial

records. The court noted that the undisputed testimony showed that Shane lacked

employment. Chelsea did not argue that Shane was purposely unemployed as a litigation

strategy, and Chelsea might agree that the lack of work related to mental health problems.

The court warned Shane that it would rely on the paltry evidence before it when awarding

child support if he failed to provide current financial records. The dissolution court

directed Chelsea’s counsel to prepare the child support order. The court stated it planned

to enter orders by September 6.

       On August 30, Shane Clark filed two financial declarations. In the financial

declarations, Shane declared he did not currently work because of the national layoff


                                              5
No. 37239-1-III
In re the Marriage of Clark


from Purdue, a protective order against him, divorce proceedings, and his moving family

members during the summer of 2018. The declarations averred that he lacked any

income. The declarations listed his expenses. We do not know why Shane supplied two,

rather than one comprehensive declaration.

         On September 2, 2019, pursuant to the dissolution court’s direction, Chelsea

Clark’s counsel e-mailed the dissolution court’s judicial assistant drafts of findings,

decree, child support order, and parenting plan. Resp’t’s Br., App’x A, p. 2. Counsel

copied Shane Clark, then unrepresented, at the e-mail used by his own former counsel in

contacting him. The e-mail states in full:

                Dear Mr. Shaw:
                In anticipation of the presentment set for 11:00 am this Friday, I am
         providing drafts of the findings, decree and parenting plan for
         consideration.
                I saw Mr. Clark at Court Friday the 30th so I presume he provided
         financial information to assist Judge Fennessy in the child support
         determination.
                I will bring the background to a child support order and worksheet to
         the presentment as well.
                Thank you
                Matthew Dudley

Resp’t’s Br., App’x A, p. 2. This e-mail was not inserted into the clerk’s papers.

Chelsea Clark’s counsel provided this court with the e-mail as an appendix to her

brief.

         On September 6, 2019, attorney Julie Watts filed a notice of appearance on behalf

of Shane Clark. Shane and his counsel appeared at a presentment hearing for final orders

                                              6
No. 37239-1-III
In re the Marriage of Clark


that same day. Chelsea’s counsel then presented the proposed orders. Shane’s counsel

requested a continuance so that she could obtain a transcript of the trial court’s ruling.

Shane argued that his current attorney needed the transcript to determine if the proposed

final orders, drafted by counsel for Chelsea Clark, accurately reflected the court’s ruling.

The trial court granted the continuance and scheduled a presentment hearing for

September 13, 2019.

       On September 13, 2019, Shane Clark submitted written objections to Chelsea

Clark’s proposed parenting plan, a proposed order of dissolution, proposed findings and

conclusions, and a proposed restraining order. Shane, through counsel repeated the

objections during the hearing. Shane presented no alternative child support worksheet or

order. He registered no objections to a proposed child support orders or worksheets.

Shane later explained he did not object to the proposed child support order because the

dissolution court had yet to rule on the amount of support. At the conclusion of the

presentment hearing, the trial court promised a ruling in the near future.

       On November 13, 2019, the dissolution court signed final orders, including

dissolution findings of fact and conclusions of law, a dissolution decree, final restraining

order, child support schedule worksheets, order for child support, and parenting plan

order. With the exception of the restraining order, all the final orders showed Chelsea

Clark’s counsel’s footer.



                                              7
No. 37239-1-III
In re the Marriage of Clark


       Finding of fact 5 in the child support order assigned $7,834 to Shane as net

monthly income. Finding of fact 6 read:

              This parent’s [Shane’s] monthly net income is imputed because this
       parent is voluntarily unemployed. The imputed amount is based on the
       information below: Review of 2016 and 2017 financial records. Mr. Clark
       did not file any current financial records nor a financial declaration. This
       determination was made at the temporary order hearing and Mr. Clark has
       provided no financial information.

CP at 32.

       The child support worksheet and order establish monthly child support payments

at $1,680/month, a $114 increase from the temporary order. Shane indicates the increase

reflects a change in the underlying economic table. Appellant’s Br.at 10 n.6. The child

support worksheet and order also direct Shane to pay 73 percent of the children’s

extraordinary expenses based on the parties’ respective incomes.

       The temporary child support order did not require that Shane Clark remain current

in his child support obligation. The final order allows Shane to claim his son as a

deduction on his taxes only if he is current on his child support obligation. The final

order added children’s extracurricular activities as an expense to be shared by Shane.

       In his appeal brief, Shane Clark contends that the final orders signed by the trial

court comprised different provisions than those discussed at the presentment hearing on

September 13, 2019. Our record, however, contains no proposed orders, so we cannot

confirm this assertion. To support his claim of changes, Shane relies on his written and


                                             8
No. 37239-1-III
In re the Marriage of Clark


oral objections to the proposed orders. For example, Shane writes that he objected to

language in section 4, paragraph 6 of Chelsea Clark’s proposed final parenting plan that

read the father uses methamphetamine. The final orders, nevertheless, contain no such

language.

       On December 5, 2019, counsel for Shane Clark filed a notice of appeal on behalf

of Shane. On February 10, 2020, counsel wrote a letter to the dissolution court, with a

copy to Chelsea Clark’s counsel, regarding claimed irregularities in the record. In this

letter, Julie Watts indicated that she discovered an entry in the court docket dated

November 13, 2019, entitled, “‘UNCONTESTED RESOLUTION HEARING Signed

DCD; FNFCL; WSCSS Worksheets; Restraining Order; PP; ORS; Presented by Matthew

Dudley.’” CP 78, 136. Watts questioned the docket entry stating that neither she nor

Shane Clark appeared at a hearing on November 13, 2019, nor did they receive notice of

a hearing. She also expressed concern that the dissolution court had communicated with

Chelsea Clark’s counsel to modify the orders without notice to her.

       On February 13, 2020, the trial court’s judicial assistant e-mailed Julie Watts and

informed her that the court would not review the letter because of its ex parte nature. The

judicial assistant volunteered to assist Watts in scheduling a hearing. Watts responded

that she did not submit the letter ex parte, since she sent a copy of the letter to counsel for

Chelsea Clark. She asked for available hearing dates.



                                               9
No. 37239-1-III
In re the Marriage of Clark


       The dissolution court’s judicial assistant responded to Julie Watts’ message by

stating that he saw that she copied Chelsea Clark’s attorney on the initial letter, but he

was unsure of whether Watts still represented Shane Clark. The assistant wrote that he

understood that Watts had withdrawn from the superior court proceedings and now only

represented Shane for appeal purposes. The assistant provided available dates for a

hearing. Watts responded that she submitted a limited notice of appearance on December

5, 2019 and that she represented Shane on matters related to his appeal of the final orders.

She requested a hearing date for March 20, 2020.

       The coronavirus disease pandemic delayed the hearing requested by Shane Clark.

The hearing transpired on June 19, 2020. At the hearing, Chelsea Clark’s counsel denied

ex parte contact with the dissolution court’s department. He mentioned that he copied

Shane Clark on the e-mail.

       The trial court commented that its own actions may have contributed to the

concerns raised by Shane Clark’s counsel. The dissolution court remarked that it

modified the Word documents sent by counsel Matthew Dudley when finalizing the

orders. The court added that, when it modified the orders, it considered Shane Clark’s

objections to the orders. The trial court denied any communication with the wife’s

counsel after the presentment hearing. It added that no hearing occurred on November

13, 2019.



                                             10
No. 37239-1-III
In re the Marriage of Clark


       During the June 19, 2020 hearing, the dissolution court remarked that it scheduled

the day’s hearing to preclude any concern about ex parte contact. The court wanted

Shane Clark to have the opportunity to inquire about activities leading to the court’s

signing of the final orders and to afford the court an opportunity to explain that no ex

parte contact occurred.

       After submission of her opening brief to this court, Shane Clark’s counsel, Julie

Watts, withdrew. Shane did not file a reply brief.

                                 LAW AND ANALYSIS

       On appeal, Shane Clark assigns procedural error leading to the dissolution court’s

signing of the final dissolution orders, including the child support worksheets and child

support order. He contends that Chelsea Clark’s counsel and the trial court engaged in ex

parte contact and that the dissolution court breached CR 54(f)(2). He also assigns error to

the amount of child support. In challenging the child support order, he complains that

substantial evidence did not support the dissolution court’s finding that he was

voluntarily unemployed.

                                 Ex Parte Communication

       Shane Clark contends that counsel for Chelsea Clark e-mailed the trial court

proposed orders in a pending case and thereby requested relief ex parte. In response,

Chelsea supplied this court, as an attachment to her brief, the e-mail communication, by

which her counsel sent the proposed orders to the court, dated September 2, 2019. The e-

                                             11
No. 37239-1-III
In re the Marriage of Clark


mail demonstrates that Chelsea’s counsel sent Shane, at the time unrepresented by

counsel, copies of the e-mail and of the proposed orders. Shane does not submit a reply

brief and does not dispute the genuineness of the e-mail. He does not object to our

consideration of the e-mail. Nevertheless, Chelsea does not move this court, pursuant to

RAP 9.11, to allow additional evidence on review.

       We must resolve two questions. First, should we consider the September 2 e-mail

when Chelsea Clark has filed no motion for review of additional evidence? Second,

whether an e-mail to the dissolution court judge with a copy to the opposing party

constitutes an ex parte communication? We agree to consider the e-mail because Chelsea

supplied the court the e-mail in response to an accusation by Shane Clark, circumstances

show that Shane received the e-mail and its attachments, counsel provided the e-mail to

the court as an officer of the court, Shane filed no objection to the consideration of the e-

mail, and the e-mail will help resolve an issue on appeal. We then hold that a letter or e-

mail to the judge with a copy to the opposing counsel or party does not constitute an ex

parte communication.

       Issue 1: Should this court consider the September 2 e-mail sent by Chelsea Clark’s

counsel to the dissolution court with a copy to Shane Clark?

       Answer 1: Yes.




                                             12
No. 37239-1-III
In re the Marriage of Clark


       Chelsea Clark did not submit the September 2 e-mail as part of the superior court

record. This reviewing court generally accepts no new evidence. In limited

circumstances, however, the court may do so. RAP 9.11(a) declares:

              Remedy Limited. The appellate court may direct that additional
       evidence on the merits of the case be taken before the decision of a case on
       review if: (1) additional proof of facts is needed to fairly resolve the issues
       on review, (2) the additional evidence would probably change the decision
       being reviewed, (3) it is equitable to excuse a party’s failure to present the
       evidence to the trial court, (4) the remedy available to a party through
       postjudgment motions in the trial court is inadequate or unnecessarily
       expensive, (5) the appellate court remedy of granting a new trial is
       inadequate or unnecessarily expensive, and (6) it would be inequitable to
       decide the case solely on the evidence already taken in the trial court.

(Boldface omitted.) Note that this court, at its own direction, may take additional

evidence without a motion from a party.

       RAP 9.11 presents a limited remedy. Harbison v. Garden Valley Outfitters, Inc.,

69 Wn. App. 590, 593, 849 P.2d 669 (1993). RAP 9.11(a) contains six conditions under

which new evidence will be received on appeal. Normally, new evidence will be

accepted only if the movant fulfills all six of these conditions. State v. Ziegler, 114

Wn.2d 533, 541, 789 P.2d 79 (1990); Harbison v. Garden Valley Outfitters, Inc., 69 Wn.

App. 590, 593 (1993).

       We deem all six conditions fulfilled with regard to the submission of the

September 2 e-mail. Shane Clark accuses the dissolution court and opposing counsel of

ex parte contact. The e-mail defeats this allegation. Review of the evidence resolves one


                                             13
No. 37239-1-III
In re the Marriage of Clark


of the issues on review. Equity demands review of the letter because Shane Clark already

has the evidence in his hands. Assuming Chelsea failed to provide copies of the e-mail

and the attached proposed order, Shane’s counsel received copies at the September 6

hearing. Counsel was afforded another week to respond to the proposed pleadings and

did so. Assuming Shane suggests that ex parte communication occurred after September

6, the record does not support this contention. The dissolution court changed provisions

in the order without further contact with either side.

       The limitations of RAP 9.11 may not even apply in this appeal. The September 2

e-mail addressed the procedures before the dissolution court. The rule restricts the use of

new evidence to only instances when the evidence is directed to “‘the merits of the

case.’” Randy Reynolds & Associates, Inc. v. Harmon, 193 Wn.2d 143, 154, 437 P.3d

677 (2019).

       We may also waive any conditions to RAP 9.11(a) to serve the ends of justice.

Sears v. Grange Insurance Association, 111 Wn.2d 636, 640, 762 P.2d 1141 (1988),

overruled by Butzberger v. Foster, 151 Wn.2d 396, 89 P.3d 689 (2004); Washington

Federation of State Employees, Council 28, AFL-CIO v. State, 99 Wn.2d 878, 885, 665

P.2d 1337 (1983); In re Detention of Brooks, 94 Wn. App. 716, 723, 973 P.2d 486

(1999), aff’d in part, rev’d in part, 145 Wn.2d 275, 36 P.3d 1034 (2001), overruled in

part on other grounds by In re Detention of Thorell, 149 Wn.2d 724, 72 P.3d 708 (2003).

We would also waive conditions unfulfilled.

                                             14
No. 37239-1-III
In re the Marriage of Clark


       The September 2 e-mail comes from a party’s attorney, not from the party herself.

Attorneys of this state are recognized as officers of the court. Dike v. Dike, 75 Wn.2d 1,

5, 448 P.2d 490 (1968). We presume attorneys act ethically and tell the truth. Dike v.

Dike, 75 Wn.2d 1 (1968); Johnson v. Asotin County, 3 Wn. App. 659, 663, 477 P.2d 207

(1970). Therefore, we consider the e-mail genuine.

       Issue 2: Did Chelsea Clark’s counsel engage in ex parte communication with the

dissolution court?

       Answer 2: No, because Chelsea’s attorney copied Shane Clark with the e-mail and

the attachments.

       RPC 3.5 prohibits an attorney from engaging in ex parte communication with a

judge. CJC 2.9(A) bars a judge from initiating, permitting, or considering ex parte

communications. Washington applies the term “‘ex parte communication’” to

communications made by or to a judge, during a proceeding, regarding that

proceeding, without notice to a party. State v. Watson, 155 Wn.2d 574, 579, 122 P.3d

903 (2005).

       Chelsea Clark’s counsel sent his e-mail to the dissolution court’s assistant, rather

than directly to the judge. Communication between a party and a staff member in the

judge’s department can constitute ex-parte communication when staff convey substantive

information to the judge from counsel and notice is not given to all parties. State v.

Bourgeois, 133 Wn.2d 389, 407-08, 945 P.2d 1120 (1997).

                                             15
No. 37239-1-III
In re the Marriage of Clark


       Some jurisdictions have expressly held that an e-mail communication to a judge

by one counsel does not constitute ex parte contact when counsel copies opposing

counsel on the e-mail. Borough of Kennett Square v. Lal, 164 Pa. Commw. 654, 643

A.2d 1172, 1174-75 (1994); State Farm Mutual Automobile Insurance Co. v. Cedolia,

571 So. 2d 1386, 1387 (Fla. Dist. Ct. App. 1990); Cormier v. Carty, 381 Mass. 234, 408

N.E.2d 860, 862 (1980). The Kentucky Supreme Court warned of dangers attended to

communications to a court by e-mail, such as an accusation of ex parte contact. Rigdon

v. Commonwealth, 522 S.W.3d 861, 868-70 (Ky. 2017). Nevertheless, the Kentucky

court did not void the trial court order because the opposing party showed no prejudice.

Other jurisdictions have ruled that the sending of the e-mail to the court constituted an ex

parte communication because counsel failed to send a copy to opposing counsel. In re

Frelix, 134 A.D.3d 58, 17 N.Y.S.3d 716 (2015); In re Williams, 276 B.R. 899 (C.D. Ill.

1999); Purifoy v. Mafa, 556 S.W.3d 170 (Tenn. Ct. App. 2017); In re Disciplinary

Proceedings Against Hudec, 2014 WI 46, 354 Wis. 2d 728, 848 N.W.2d 287; Magnan v.

Holen, 11 Am. Tribal L. Rptr. 256, (Fort Peck Ct of App. 2010); In re Marek, 609 N.E.2d

419 (Ind. 1993). We note that the Washington Supreme Court, in State v. Bourgeois, 133

Wn.2d 389 (1997), recognized that an ex parte communication occurs when notice is not

given to all parties. No decision stands for the proposition that the court and counsel

communicate ex parte if one of them sends a copy to other counsel.



                                             16
No. 37239-1-III
In re the Marriage of Clark


       Shane Clark also contends, in a footnote, that the circumstances surrounding the

trial court’s ruling lacked the appearance of fairness. We do not consider arguments

raised solely in footnotes.

                                         CR 54(f)(2)

       Issue 3: Whether the trial court breached CR 54(f)(2) when signing the final

orders?

       Answer 3: We decline to address this question because Shane Clark asserts no

prejudice as a result of any violation of the rule.

       Shane Clark next argues that the trial court violated CR 54(f)(2) when it accepted

a proposed child support order ex parte from Chelsea Clark’s attorney and entered it

without having made a ruling and without ever providing Shane Clark or his counsel with

notice or an opportunity to object. We reject some of the factual premises behind this

assignment of error. Chelsea Clark’s counsel did not engage in ex parte communication.

Shane Clark and his counsel received copies of the proposed orders. The dissolution

court granted Shane’s counsel an extra week to respond. So counsel was afforded at least

five days before presentation. Shane responded.

       CR 54(f)(2) provides:

             No order or judgment shall be signed or entered until opposing
       counsel have been given 5 days’ notice of presentation and served with a
       copy of the proposed order or judgment.



                                              17
No. 37239-1-III
In re the Marriage of Clark


Failure to comply with the notice requirement in CR 54(f)(2) generally renders the trial

court’s entry of judgment void. Burton v. Ascol, 105 Wn.2d 344, 352, 715 P.2d 110

(1986); Seattle v. Sage, 11 Wn. App. 481, 482, 523 P.2d 942 (1974). A judgment entered

without the notice required by CR 54(f)(2) is not invalid, however, when the complaining

party shows no resulting prejudice. Burton v. Ascol, 105 Wn.2d 344, 352 (1986). In

Burton v. Ascol, our high court refused to find prejudice resulted from a lack of notice

when an appellant had the opportunity to challenge the judgment and raise the issues it

desired on appeal.

       We question whether the dissolution court breached CR 54(f)(2). His counsel

received notice of a presentment hearing a week in advance. The dissolution court made

changes to the orders, rather than Chelsea Clark’s sending modified orders to the court.

Nevertheless, Shane Clark fails to identify, or even argue, any prejudice resulted from the

failure to receive notice. So we need not analyze CR 54 further.

                                Involuntary Unemployment

       Issue 4: Whether substantial evidence supports the dissolution court’s finding that

Shane Clark was voluntarily unemployed?

       Answer 4: We do not address this question because Shane Clark does not assign

error to any finding of fact.

       Shane Clark contends that the dissolution court failed to provide any analysis

showing that it considered factors under RCW 26.19.071(6) before determining that he

                                            18
No. 37239-1-III
In re the Marriage of Clark


was voluntarily unemployed. Shane further contends that, even had the trial court

engaged in the required analysis, substantial evidence does not support the imputation of

income. Chelsea Clark responds that substantial evidence supports the trial court’s

finding that income should be imputed to Shane based on voluntary unemployment. She

argues that Shane never presented any evidence that he attempted to secure employment,

nor did he provide 2019 pay information. She highlights that Shane never testified that

he could not work. He did not disclose his attempts to gain employment.

       In finding of fact 6, the dissolution court found Shane Clark to be voluntarily

unemployed. In one assignment of error in his brief, Shane complains that the trial court

found him voluntarily unemployed. But he fails to assign error to any finding of fact, let

alone finding of fact 6 and related findings.

       RAP 10.3(g) declares in part:

              Special Provision for Assignments of Error. . . . A separate
       assignment of error for each finding of fact a party contends was
       improperly made must be included with reference to the finding by number.
       The appellate court will only review a claimed error which is included in an
       assignment of error or clearly disclosed in the associated issue pertaining
       thereto.

(Boldface omitted.) Thus, we decline to address Shane Clark’s contention that

substantial evidence failed to support the trial court’s ruling.




                                                19
No. 37239-1-III
In re the Marriage of Clark


                                        Financial Records

       Issue 5: Whether substantial evidence supports the dissolution court’s finding that

Shane Clark failed to file any current financial records or a financial declaration?

       Answer 5: We decline to address this assignment of error because Shane fails to

assign error to any findings of fact.

       Shane Clark contends that he filed current financial declarations after the

conclusion of the trial. Chelsea responds that the declarations were incomplete and of no

use. We refuse to address this assignment of error, however. In finding of fact 6, the

dissolution court wrote, in part: “Mr. Clark did not file any current financial records nor a

financial declaration.” CP at 32. Shane assigns no error to this finding of fact or any

related findings with regard to child support. Therefore, we decline to address this

contention.

                                   Child Support Amount

       Finally, Shane Clark complains that the dissolution court ignored all the financial

evidence presented at trial and imputed income to him in violation of a Washington State

statute by blindly adopting the outcome of a previous temporary order in the absence of

any independent analysis. Nevertheless, Shane assigns no error to finding of fact 5 that

establishes his net income for purposes of child support or the finding of fact that forms

the basis for imputation of income. Under RAP 10.3(g), we also refuse to address this

assignment of error.

                                               20
No. 37239-1-III
In re the Marriage of Clark


                                    CONCLUSIONS

      We affirm all of the dissolution court’s ruling.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:



______________________________
Siddoway, A.C.J.


______________________________
Lawrence-Berrey, J.




                                            21